Citation Nr: 0815162	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
inactive tuberculosis of T6 and T7 with residuals of a 
thoracotomy and resection of two ribs.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1954 to July 1957 
and from December 1957 to November 1958.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified in support of this claim at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
June 2007.  

For good cause shown, the Board has advanced this case on its 
docket pursuant to the authority of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran was found entitled to receive compensation 
for tuberculosis after August 19, 1968.  

3.  Residuals of the veteran's tuberculosis, which is now 
inactive, includes two resected ribs, which have not 
regenerated, and narrowing of the T5-6 and T6-7 disks.

4.  The veteran's reported thoracic spine symptomatology is 
not attributable to the narrowing of the T5-6 and T6-7 disks 
or to the drainage of the tuberculosis paraspinous abscess.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for inactive tuberculosis of T6 and T7 with residuals 
of a thoracotomy and resection of two ribs have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.71a, 4.73, 4.88b, 4.88c, 4.89, 
Diagnostic Codes 5001, 5297 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative of 
the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative of which portion of the 
evidence the claimant is to provide and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
They also require VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In addition, in January 2008, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008).  The Court further held that, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide the 
claimant at least general notice of that requirement.  The 
Court additionally held that the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
list examples of the types of medical and lay evidence the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Such evidence includes competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated January 2003, April 2003, January 2005 
and October 2007, the first sent before initially deciding 
that claim in a rating decision dated February 2003.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letters considered in conjunction 
with the content of another letter the RO sent to the veteran 
in March 2006 also reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  Therein, the RO acknowledged the claim 
being decided, notified the veteran of the evidence needed to 
substantiate that claim, identified the type of evidence that 
would best do so, informed him of VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to send directly to VA all 
pertinent evidence he had in his possession.   

The content of the aforementioned notice letters does not 
reflect compliance with the requirements of the law as found 
by the Court in Vazquez-Flores.  Such notice informed the 
veteran of the need to submit evidence demonstrating a 
worsening or an increase in severity of his service-connected 
disability, but not of the need to submit evidence describing 
the effect of any worsening on his employment and daily life.  
Such notice also did not inform the veteran of the need to 
submit more specific evidence satisfying the criteria for an 
increased rating under the DCs pursuant to which his 
disability is rated.  This type of notice is necessary in 
this case as the DCs under which the veteran's disability is 
rated authorize an increased evaluation based on specific 
criteria, rather than on a mere showing of a worsening of the 
disability and its effect upon the claimant's employment and 
daily life.

The RO's error in this regard is not prejudicial as the 
record establishes that, despite the lack of notice, the 
veteran had actual knowledge of the need to submit the 
previously noted evidence.  In a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) dated March 2005 
and during a June 2007 hearing, the veteran and his 
representative requested the assignment of an increased 
evaluation based on very specific back symptomatology and a 
punctured lung, which the veteran had reported, thereby 
suggesting that they knew that the evidence had to establish 
residuals, either pulmonary or non-pulmonary, of the 
veteran's in-service tuberculosis to be assigned such an 
evaluation.  In addition, in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in September 2004 and during the 
June 2007 hearing, the veteran discussed comprehensively how 
these alleged residuals affect his employment and daily life.  
Again, these discussions indicate that the veteran knew what 
the evidence needed to establish to warrant the assignment of 
an increased evaluation.  Given the foregoing, the Board 
finds that any decision to proceed in adjudicating this claim 
does not prejudice the veteran or compromise the essential 
fairness of the adjudication.  Bernard v. Brown, 
4 Vet. App. at 392-94; Vazquez-Flores, 22 Vet. App. at 46.     

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records, post-service VA and private treatment 
records, and records from the Social Security Administration 
(SSA).  The veteran does not now claim that there is any 
outstanding evidence for VA to secure in support of his 
appeal.  In fact, in written statements received in June 
2003, January 2005 and April 2006, he indicated that he had 
no other information or evidence to submit.

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran VA 
examinations in support thereof.  During those examinations, 
VA examiners discussed whether and to what extent the veteran 
had residuals of his service-connected tuberculosis 
disability.  Since the Board's October 2007 Remand, during 
which the Board requested the RO to afford the veteran a VA 
examination, the veteran has not claimed that the reports of 
his examinations are inadequate to decide his claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (2006) (holding that an error, whether procedural 
or substantive, is prejudicial when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect to the extent that it affects the essential fairness 
of the adjudication).  

II.  Analysis of Claim

The veteran claims entitlement to an evaluation in excess of 
10 percent for inactive tuberculosis of T6 and T7 with 
residuals of a thoracotomy and resection of two ribs.  
According to his written statements submitted during the 
course of this appeal and his hearing testimony, presented in 
June 2007, the veteran has pulmonary and non-pulmonary 
residuals of his in-service tuberculosis infection, including 
extensive back problems such as pain, limitation of motion, 
stiffness and nerve damage, and a punctured right lung that 
causes radiating pain when breathing deeply.  Allegedly, even 
in the absence of such residuals, an increased evaluation is 
assignable on the basis that, due to the infection, the 
veteran had two ribs removed, not resected. 
 
Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 
509 (2007). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's service-
connected tuberculosis disability as 10 percent disabling 
pursuant to DCs 5001-5297.  (Under 38 C.F.R. 
§ 4.27 (2007), hyphenated DCs may be used when a rating under 
one DC requires the use of an additional DC to identify the 
basis for the evaluation assigned.)  DC 5001 provides that 
active tuberculosis of the bones and joints is to be rated as 
100 percent disabling.  Inactive tuberculosis of the bones 
and joints is to be rated pursuant to 38 C.F.R. §§ 4.88b and 
4.89 (2007).  38 C.F.R. § 4.71a, DC 5001 (2007).  

The provision of 38 C.F.R. § 4.89 is applicable to ratings 
for inactive nonpulmonary tuberculosis when the appellant was 
initially found entitled to compensation for such disability 
prior to or on August 19, 1968.  38 C.F.R. § 4.89.  The 
provision of 38 C.F.R. § 4.88c is applicable to ratings for 
inactive nonpulmonary tuberculosis when the appellant was 
initially found entitled to compensation for such disability 
after August 19, 1968.  38 C.F.R. § 4.88c (2007).  

In this case, the RO found the veteran entitled to receive 
compensation for tuberculosis prior to August 19, 1968, 
effective from November 1958.  The former provision is thus 
applicable.  According to that provision, tuberculosis is to 
be evaluated as 100 percent disabling for two years after the 
date of inactivity of the active tuberculosis, which was 
clinically identified during service or subsequently.  
Tuberculosis is to be evaluated as 50 percent disabling for 
four years thereafter, or in any event, to 6 years after date 
of inactivity.  Tuberculosis is to be evaluated as 30 percent 
disabling for five years thereafter, or to 11 years after 
date of inactivity.  Tuberculosis is to be evaluated as 0 
percent (noncompensably) disabling thereafter, in the absence 
of a schedular compensable permanent residual.  38 C.F.R. § 
4.89.  

Based on these criteria and the following reasoning, the 
evidence in this case establishes that the veteran's service-
connected tuberculosis does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent under any 
applicable DC.    

In March 1958, during service, the veteran began to 
experience pain in his lower thoracic spine.  X-rays taken in 
July 1958 established the existence of a mass or abscess 
extending from the T2 segment of his spine to the T12 segment 
of his spine, and narrowing of the T6-7 interspaces.  These 
findings necessitated surgery, or more specifically, a 
costotransversectomy with resection of the posterior aspects 
of two ribs (evidence conflicts regarding whether the 
resection involved the 8th and 9th or the 9th and 10th  ribs) 
and drainage of the abscess.  During the surgery, it became 
apparent that there was a tuberculous infection with bone 
involvement at T5 and T6 and the surgeon inadvertently 
entered the pleura.  The defect then began to increase in 
size until such time as the surgeon completed the surgery, 
closed the pleura, and treated the veteran with a chest tube.  
The tuberculous with bone involvement necessitated 
antituberculosis therapy following surgery.  X-rays taken 
soon after the surgery revealed postoperative pleural 
densities.  X-rays taken in October 1958 revealed gradual 
resorption of the postoperative changes on the right.  In 
December 1958, physicians noted improved, inactive 
tuberculosis.  Physicians continued the antituberculosis 
therapy until August 1960.

Following discharge from active service, during a VA 
examination conducted in March 1961, a physical evaluation 
and x-rays revealed well-healed scars, mild flattening of the 
right hemothorax, narrowing of the T6-7 interspaces and 
partial resection of two ribs, but no other abnormalities of 
the back or chest.  Beginning in June 1961, the veteran 
complained of pain in the thoracic region.  X-rays revealed 
no findings other than those shown in March 1961.  Since 
then, including during Medical Board proceedings conducted in 
June 1962, VA examinations conducted in March 1991, May 2001 
and June 2004 and treatment visits dated since 1991, the 
veteran has continued to complain of pulmonary and non-
pulmonary symptoms, including back and right-sided pain, back 
stiffness, generalized bone pain and weakness affecting his 
hips, shoulders and arms, feelings of numbness and pain on 
breathing.  All but one set of x-rays conducted since 1961 
show resection of two ribs.  X-rays conducted in May 2001 
show the absence of two ribs, but only on the right side.  
The radiologist noted that such a finding was consistent with 
rib removal, status post resection of two ribs on the right 
side.  

According to the x-ray results, one residual of the veteran's 
in-service tuberculosis infection is the resection or removal 
of two ribs.  Under DC 5297, a 10 percent evaluation is 
assignable for the removal of one rib or the resection of two 
or more ribs.  A 20 percent evaluation is assignable for the 
removal of two ribs.  38 C.F.R. 
§ 4.71a, DC 5297 (2007).  The veteran alleges that he 
underwent removal of two ribs in service, thereby entitling 
him to a 20 percent evaluation under DC 5297, rather than the 
10 percent evaluation now assigned.  His allegation in this 
regard is supported by the May 2001 x-ray report.  It is not, 
however, supported by the preponderance of the evidence, 
including his service medical records and numerous x-rays 
conducted since 1958, which indicate that he underwent 
resectioning, not removal of two ribs.  Moreover, even though 
the May 2001 x-ray report indicates rib removal, it is 
conflicting, also noting the partial, rather than complete, 
absence of two ribs.  

The question now becomes whether the veteran has any other 
residuals of his in-service tuberculosis infection and 
resulting surgery, thereby entitling him to additional 
evaluations under other DCs.  Several medical professionals 
have addressed whether the symptoms noted above represent 
such residuals that should be included as part of the 
veteran's service-connected disability.  In May 2001, during 
a VA spine examination, a VA examiner opined that, to a 
reasonable degree of medical certainty, the veteran's in-
service surgery would cause recurrent spinal disc pain on 
standing and walking for prolonged periods, repetitive 
bending, and lifting.  In June 2004, during another VA spine 
examination, x-rays revealed arthritic changes in the dorsal 
and lumbar spine and hips, which the examiner indicated were 
not related to infection, but rather were consistent with 
aging.  The examiner also indicated that there was no 
evidence of a punctured lung and that, although a small 
pneumothorax developed in service during the surgery, a 
physician closed and treated it appropriately with a chest 
tube, resulting in no injury to the lung.  As well, the 
examiner indicated that there was no evidence of right-sided 
back pain by palpation or percussion.  

In October 2007, after the Board realized that the 
aforementioned opinions were insufficient to determine 
whether any or all of the alleged symptoms represented 
residuals of the in-service tuberculosis and resulting 
surgery, it remanded the claim to the RO for another VA 
examination, during which an examiner was to review the 
claims file and provide a comprehensive opinion on the 
matter.  In December 2007, as requested, an examiner reviewed 
the entire claims file, recorded all pertinent findings noted 
therein and on physical evaluation, also reported thoroughly 
the veteran's medical history, and conducted all necessary 
testing before concluding that the veteran's pulmonary and 
non-pulmonary symptoms were not related to or part of his 
service-connected tuberculosis disability.  He specifically 
found that there was no evidence of active pulmonary 
tuberculosis, that the veteran's restrictive disease was due 
to a large abdomen, not to the tuberculosis or the 
resections, that the pain in the veteran's high thoracic area 
was not due to the drained abscess, that the numbness in his 
feet was due to systemic disease, rather than the abscess, 
and that the limitation of motion was due to body habitus, 
not to any disk narrowing or tuberculosis involvement of the 
disks.  The examiner related the disk narrowing at T5-6 and 
T6-7 to the tuberculosis, now inactive, but indicated that 
the veteran's reported thoracic spine symptomatology was not 
attributable to that narrowing or to the drainage of the 
tuberculosis paraspinous abscess.  The examiner based his 
opinions on standard medical literature indicating that most 
paraspinous tuberculosis abscesses left no residual of pain 
or nerve involvement and records from Valley Forge Army 
Hospital, which noted no neurological abnormalities following 
drainage of the abscess.

Based on these three opinions, the Board finds that the disk 
narrowing at T5-6 and T6-7 represents another residual of the 
in-service tuberculosis infection.  However, only one 
reported symptom, the back pain, might be related to that 
narrowing and ratable as part of the veteran's service-
connected tuberculosis disability.  According to the VA 
examiner who evaluated the veteran in May 2001, such a 
relationship exists.  According to the VA examiner who 
evaluated the veteran in December 2007, no such relationship 
exists.  The Board assigns greater weight to the latter 
opinion because it is based on a more comprehensive review of 
the claims file and findings substantiated by the record and 
supported by rationale.  The May 2001 opinion appears to be 
based on a cursory review of the claims file (in discussing 
service medical records, examiner writes two sentences naming 
the in-service procedure and succinctly identifying the 
subsequent therapy) and no rationale.  The Board thus finds 
that the veteran's reported thoracic spine pain is not 
attributable to the narrowing of the T5-6 and T6-7 disks and 
therefore does not represent a residual of the in-service 
tuberculosis infection.

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an evaluation in excess of 10 percent for 
inactive tuberculosis of T6 and T7 with residuals of a 
thoracotomy and resection of two ribs have not been met.  The 
Board notes, however, that the rating schedule is designed to 
accommodate changes in condition; therefore, the veteran may 
be awarded a different evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the presently assigned evaluation is the most 
appropriate given the medical evidence of record.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2007).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as a preponderance of the 
evidence is against the claim, such claim must be denied.


ORDER

An evaluation in excess of 10 percent for inactive 
tuberculosis of T6 and T7 with residuals of a thoracotomy and 
resection of two ribs is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


